Citation Nr: 0335164	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  01-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include rheumatoid arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, to include dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1962 to 
July 1965 and from October 1965 to September 1968.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1999, at which time each claim was 
denied on the basis that it was not well grounded.  In 
August 2000, the veteran attempted to reopen his claims.  In 
a May 2003 supplemental statement of the case it was 
determined that new and material evidence sufficient to 
reopen the claim for service connection for arthritis, to 
include rheumatoid arthritis, had been submitted and the 
claim was reopened.  It was determined that the medical 
evidence did not include any evidence to show that the 
veteran had degenerative changes which were causally related 
to his active service.  It was also determined that the 
evidence submitted in connection with the current claim did 
not constitute new and material evidence sufficient so as to 
warrant reopening of the claim for service connection for a 
skin disorder.  


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) Public 
Law No. 106-475, 114 Stat. 2096, (2000).  This law eliminated 
the former statutory requirement that a claim be well 
grounded.  The law also redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify a 
claimant and the claimant's representative of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2003, the RO directed a letter to the veteran that 
informed him of the status of his claim and how he could help 
by obtaining additional medical evidence.  He was told in the 
letter that he had 30 days to respond.  Subsequent to this 
letter, however, a decision was issued in the Federal Circuit 
Court that interpreted the effect of the VCAA on claims for 
veterans' benefits, including the veteran's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision held that appellants must be afforded 1 year to 
respond to any request for development information under the 
VCAA and not the 30 days that had been indicated.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (provided to the veteran 
in the May 2003 supplemental statement of the case) as being 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory 1-year period 
provided for response.  

Secondly, the veteran's claims essentially turn up on whether 
evidence can be produced supporting findings that he has the 
claimed disabilities and that they are associated with his 
active service.  These are medical questions, and, 
consequently, a VA examination is necessary for a proper 
assessment of the claims.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that the medical evidence which is of record 
includes several communications from Kamal H. Zawahry, M.D.  
In an August 2002 statement, the physician indicated the 
veteran had been under his care for the past several years 
for rheumatoid arthritis and traumatic arthritis of the lower 
extremities as a result of what was reported as trauma 
sustained during parachute jumping while in the military.  
This is the first reference to trauma resulting from 
parachute jumping while in the military.  The veteran also 
referred to the parachute jumping incident causing problems 
at the time of the hearing before a decision review officer 
at the St. Petersburg RO in July 2002.  However, the records 
previous thereto are without reference to any mention of the 
parachute jumping being responsible for the veteran 
developing arthritis.  The statement from the physician is 
based on history given to him by the veteran and is not based 
on a review of the evidence of record.  

In view of the foregoing, the Board believes that further 
development is indicated and the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent, are 
fully complied with and satisfied.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since service.  
After securing the necessary releases, 
the RO should obtain copies of any 
treatment records identified which have 
not been previously secured.  These 
records should be associated with the 
claims file.  

3.  Of particular interest is any 
additional information from Kamal H. 
Zawahry, M.D., 756 Harrison Avenue, 
Panama City, FL 32401, regarding the 
rationale that he used for opining that 
the veteran's currently diagnosed 
arthritis is attributable to his 
experiences while on active duty many 
years ago.  

4.  The RO should then schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and etiology of any arthritis 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should review the claims folder 
and indicate in the examination report 
that the records contained therein have 
been reviewed.  The examiner should set 
out in the report of the examination an 
opinion as to whether the veteran has any 
type of arthritis, and, if so, the 
examiner should state whether in his or 
her opinion it is as least as likely as 
not that any arthritis identified can be 
associated with the veteran's active 
service.  The complete rationale for any 
opinion expressed is requested.  

5.  The RO should also accord the veteran 
an examination by an appropriate 
specialist for the purpose of determining 
the nature and etiology of any skin 
disorder now present.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should review 
the claims folder and indicate in the 
examination report that pertinent records 
contained therein have been reviewed.  
The examiner should set out in the report 
of the examination an opinion as to 
whether the veteran has a skin disorder, 
and, if so, the examiner should state 
whether in his or her opinion it is as 
least as likely as not that any skin 
disorder identified can be associated 
with the veteran's active service.  The 
complete rationale for any opinion 
expressed is requested.  

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified.  However, he 
is advised that failure to cooperate by not reporting for any 
scheduled examination may result in a denial of his claim.  
38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



